Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species II, Figs 6a-8d, Claims 1-16 in the reply filed on 2/17/2022 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12/2/2019.  

Specification
Previous specification objections withdrawn.

Claim Objections
Previous claim objections withdrawn.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka (US 20220083102 A1, hereinafter Nishioka) in view of Wang (US 20210120688 A1, hereinafter Wang)

1. Nishioka teaches a foldable display device, comprising: 
a display panel (107, fig 23) including first (area above 103) and second display areas (area above 105) and a folding part (area above 104) between the first and second display areas (fig 23); 
first (103) and second (105) system units disposed under the display panel and corresponding to the first and second display areas (fig 23), respectively; 

a hinge system (109, 111, 137a, 139a and intervening components) corresponding to the folding part and disposed on rear surfaces of the first and second system units (109, 111, 137a, 139a are on rear surfaces of 103, 105 of fig 23), the hinge system including a first hinge portion (109, 111 and intervening components) on the rear surface of the first system unit and a second hinge portion (137a, 139a and intervening components) on the rear surface of the second system unit (fig 23), 
wherein the first and second hinge portions are rotatably hinge-combined with each other (since they rotate together, see figs 23-27)
wherein the first hinge portion includes a plurality of plate bars (unlabeled plate bars of edges of 104, fig 23) and the second hinge portion includes a plurality of plates (135a, 135b, 141) such that the first hinge portion and the second hinge portion are asymmetric to each other (since 141 is not symmetric with the first hinge portion).


    PNG
    media_image1.png
    727
    635
    media_image1.png
    Greyscale


However Nishioka fails to teach an elastic plate between the display panel and the first and second system units; and

Wang (US 20210120688 A1) teaches an elastic plate (1, fig 1) between the display panel (10) and the first and second system units (40, fig 2, [0048]  indicates that two housings 40 can be fixed by adhesive to element 1, while [0031] indicates that the support member 1 can be fixed to the back side of the flexible display screen 10 by a specific manner, including but not limited to gluing or welding); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elastic plate as taught by Wang into the device of Kim. The ordinary artisan would have been motivated to modify Kim in the above manner for the purpose of ‘improving the hardness and strength of the entire flexible display device 100, thereby improving the user's operating experience’ (Wang [0031]).



16. Nishioka and Wang teach the foldable display device of claim 1, wherein Nishioka further teaches the display panel is flexible ([0170]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nishioka in view of Wang further in view of Yoon (US 10948947 B2, hereinafter Yoon)

15. Nishioka and Wang teach the foldable display device of claim 1, however Nishioka and Wang fail to further teach the display panel includes first and second display panel including the first and second display areas, respectively.
Yoon teaches display panel includes first and second display panel including the first and second display areas, respectively (figs 1-2, claim 18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Yoon into the device of Nishioka and Wang. The ordinary artisan would have been motivated to modify Nishioka and Wang in the above manner for the purpose of displaying in portrait or landscape depending on the open or closed position for convenience of the user.

	
Allowable Subject Matter
Claims 2-14, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 2:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) fourth and fifth plate bars being in close contact with a side surface of the first system unit and extending upward at a predetermined angel form the second and third plate bars, respectively, and
wherein the second hinge portion includes a first plate being in close contact with a side surface of the second system unit facing the side surface of the first system unit and a second plate being in close contact with the rear surface of the second system unit in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
The following is a statement of reasons for the indication of allowable subject matter for claims 17-19:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the first hinge portion includes first, second, third, fourth, and fifth plate bars, and the second, third, fourth, and fifth plate bars extend perpendicularly to the first plate bar in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Regarding claim 2, Nishioka and Wang teach the foldable display device of claim 1, but fails to teach the first hinge portion includes a first plate bar being in close contact with the rear surface of the first system unit, second and third plate bars perpendicularly extending from both ends of the first plate bar, and fourth and fifth plate bars being in close contact with a side surface of the first system unit and extending upward at a predetermined angel form the second and third plate bars, respectively, and

wherein the second hinge portion includes a first plate being in close contact with a side surface of the second system unit facing the side surface of the first system unit and a second plate being in close contact with the rear surface of the second system unit.	


Watamura (US 20210011513 A1) does teach a first hinge portion includes a first plate bar (34, figs 7a, 7b) being in close contact (fig 7a) with the rear surface of the first system unit, second (32) and third (36) plate bars perpendicularly extending from both ends of the first plate bar (perpendicularly extending in fig 7b)

However Watamura fails to teach fourth and fifth plate bars being in close contact with a side surface of the first system unit and extending upward at a predetermined angel form the second and third plate bars, respectively, and

wherein the second hinge portion includes a first plate being in close contact with a side surface of the second system unit facing the side surface of the first system unit and a second plate being in close contact with the rear surface of the second system unit.

Regarding claim 17, the above noted limitations would not be an obvious difference over Nishioka and Wang.


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are made moot by the new rejections as shown above.






Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841    
                                                                                                                                                                                       /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841